


Exhibit 10.1
 
SECOND AMENDMENT TO THE
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Second Amendment to the Executive Employment Agreement, effective January
19, 2012 (the “Second Amendment”), is made by and between Orchids Paper Products
Company (the “Company”) and Robert Snyder (the “Executive”) and amends the
Executive Employment Agreement, dated and made effective August 20, 2007 (the
“Original Agreement”), between the Company and the Executive, as amended on
August 22, 2008 (the “First Amendment” and, together with the Original
Agreement, the “Agreement”).
 
WHEREAS, the Company and the Executive previously entered into the Original
Agreement to provide for the Executive’s as President and Chief Executive
Officer of Company;
 
WHEREAS, effective August 22, 2008, the Company and the Executive entered into
the First Amendment;
 
WHEREAS, the Company and the Executive reserved the right to amend the Agreement
pursuant to Section 3.10 of the Agreement; and
 
WHEREAS, the Compensation Committee of the Board of Directors of the Company
deems it appropriate and advisable to amend the Agreement to provide for an
increase to the Base Salary and to adjust the timing for any adjustment to the
Base Salary that may be made in the future.
 
NOW, THEREFORE, effective January 19, 2012, the Agreement is hereby amended as
follows:
 
1.           Terms not defined in this Second Amendment shall have the meaning
assigned to them in the Original Agreement.


2.           Section 2.3(a) is deleted in its entirety and replaced by the
following:
 
Subject to the terms of this Agreement, in consideration of Executive’s
agreements contained herein, for the period beginning on the Start Date,
Executive’s base salary shall be $320,000 per annum (“Base Salary”), which shall
be payable in equal installments during the year in accordance with the
Company’s normal payroll schedule and shall be subject to deductions for
customary withholdings, including, without limitation, federal and state
withholding taxes and social security taxes.  Commencing on February 1, 2013,
and each February 1 thereafter, the Base Salary shall be adjusted annually
during the Employment Period to reflect any increase from the previous year in
the Bureau of Labor Statistics, Consumer Price Index (all urban wage earners)
for the Midwest Urban metropolitan area, size B/C with a population between
50,000 and 1,500,000 people.  Executive shall be eligible for the opportunity to
earn annual performance bonuses in an amount up to 100% of Base Salary (with a
target bonus equal to 60% of Base Salary), based on the achievement
 

 
1

--------------------------------------------------------------------------------

 

of such targets as shall be established, in accordance with the Company’s annual
bonus program.  Executive must remain employed by the Company on the payment
date of any such bonus in order to receive any such bonus.  Subject to the terms
of the actual bonus plan, any bonus thereunder is payable in cash on or after
January 1 and no later than April 15 of the calendar year following the
applicable fiscal year with respect to such bonus.  In addition, during the
Employment Period, Executive shall be entitled to participate in all retirement,
disability, pension, savings, life, health, medical, dental, insurance and other
fringe benefits or plans of the Company generally available to executive
employees of the Company.
 
3.           Section 2.4(f) is amended to add the following to the end thereof:
 
Notwithstanding anything herein to the contrary, if Executive fails to execute
and deliver the release of all claims contemplated by this Section at a time so
that such release becomes irrevocable by its terms within sixty (60) days
following separation from service (as defined for purposes of Section 409A of
the Code), the obligation to pay severance as set forth in Section 2.4 shall be
null and void, and no such payment shall be made.  If Executive executes and
delivers such release so that the release becomes irrevocable by its terms
within sixty (60) days following separation from service, then payment of any
severance shall be made or commence, as applicable, on the ninetieth (90th) day
following separation from service.  Notwithstanding anything herein to the
contrary, Executive shall not have the right to designate the taxable year of
the payment regardless of the date on which Executive executes any such
release.  Any reference in this Agreement to the term “termination of
employment” or similar phrase shall mean a separation from service as defined
for purposes of Section 409A of the Code.
 
4.           Except as specifically provided for herein, all of the terms and
conditions of the Agreement shall remain in full force and effect. In the event
of a conflict or inconsistency between the terms and conditions contained in
this Second Amendment and the Agreement, the provisions herein shall prevail.
 


 


 

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Second Amendment to the Executive Employment Agreement
has been signed by the parties hereto on the date set forth below.
 


 
ORCHIDS PAPER PRODUCTS COMPANY                                 ROBERT SNYDER
 
 /s/   Jay
Shuster                                                              /s/ Robert
Snyder                                                           
By:     Jay
Shuster,                                                                        Date:
January 19, 2012
Chairman of the Board of Directors
Date: January 19, 2012


 

 

 
3
 

